Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1-13, 16-19, 21-23 has been received; Claims 1-13, 16, 17, 21-23 are pending. Claims 9, 18 & 19 have been withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  23 recites the limitation "the first spring end".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-13, 16-17 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sievers (US 2012/0285040) in view of Kruglov (US 2014/0173931).
Regarding Claim 1, Sievers discloses a shoe (900) extending from a heel end to a toe end (Figure 6), the shoe comprising: an upper (910) configured to receive a foot of a user (Figure 6); a sole (930, 950, 970) comprising an insole (930) connected to the upper and an outsole (970) configured for contact with a support surface, the sole extending from the heel end to the toe end (Figure 6); and a plurality of sole springs (100 & 200) located in the sole between the insole and the outsole (Figure 6), each sole spring of the plurality of sole springs comprising at least a first leg (110, 210) and a second leg (120, 220), the first leg and the second leg connected by a spring end (150, 250), the plurality of sole springs comprising: a heel sole spring (200) located at the heel end (Figure 6); a toe sole spring (100) located at the toe end (Figure 6); and; wherein when the user presses the shoe into contact with the support surface the plurality of sole springs store energy therein with relative movement of the first leg towards the second leg (Para. 41-42 & 46); and wherein when the user moves the shoe away from the support surface the plurality of sole springs release the stored energy by relative movement of the first leg away from the second leg (Para. 41-42 & 46).  Sievers does not specifically discloses a middle sole spring located between the heel end and the toe end. However, Kruglov disclose a heel sole spring (20R & 50R) located at the heel end (Figure 2); a toe sole spring (20F & 50F) located at the toe end (Figure 2); a middle sole spring (30) located between the heel end and the toe end (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole of Sievers by including a middle sole spring, as taught by Kruglov in order to provide support and vary the stiffness of the front and rear parts. 
Regarding Claim 2, the combination of Sievers and Kruglov disclose a midsole (Sievers, 950) between the insole and the outsole (Sievers, Figure 6), wherein the plurality of sole springs are located in the midsole (Sievers, Figure 6).  
Regarding Claim 3, the combination of Sievers and Kruglov disclose the sole extends from the heel end to the toe end in a longitudinal dimension defining a length of the sole (Sievers, Figure 6) and the sole extends in a lateral dimension between a medial side (side pointing to 900, Figures 7 & 7A) and a lateral side (side pointing to 910, Figures 7 & 7A), the lateral dimension perpendicular to the longitudinal dimension and defining a width of the sole (Sievers, Figure 6, 7 & 7A).   
Regarding Claim 4, the combination of Sievers and Kruglov disclose the middle sole spring has a first length in the longitudinal dimension at the medial side of the sole (1st L, see annotated Figure 1 below) and the middle sole spring has a second length in the longitudinal dimension at the lateral side of the sole (2nd L, see annotated Figure 1 below), the first length being greater than the second length and the middle sole spring tapers (tapers, see annotated Figure 1 below) the longitudinal dimension from the first length to the second length across medial side of the sole to a lateral side of the sole in the lateral dimension of the sole (see annotated Figure 1 below).
Regarding Claim 5, the combination of Sievers and Kruglov disclose a portion of the midsole extends exterior of at least one sole spring of the plurality of sole springs in the lateral dimension (Sievers, Figure 6).   
Regarding Claim 6, the combination of Sievers and Kruglov disclose a portion of the midsole extends exterior of the plurality of sole springs in the lateral direction (Sievers, Figure 6).   
Regarding Claim 8, the combination of Sievers and Kruglov disclose the middle sole spring further comprises a second spring end (Kruglov, Figure 4, Para. 41-45, “O-like shaped figure”) opposite the first spring end and further connecting the first leg and the second leg of the middle sole spring (Kruglov, Figure 4).  
Regarding Claim 10, the combination of Sievers and Kruglov disclose the spring end of the heel sole spring is located at a side of the heel sole spring proximate the toe end of the sole (Sievers, Figure 6) and the spring end of the toe sole spring is located at a side of the toe sole spring proximate the heel end of the sole (Sievers, Figure 6).  
Regarding Claim 11, the combination of Sievers and Kruglov disclose the toe sole spring is open towards the toe end of the sole and the heel sole spring is open towards the heel end of the sole (Sievers, Figures 1, 4 & 6).  
Regarding Claim 12, the combination of Sievers and Kruglov disclose at least one sole spring of the plurality of sole springs is removable from the sole (Sievers, Para. 55 & 58).  
Regarding Claim 13, the combination of Sievers and Kruglov disclose the sole further comprises a heel cavity, a toe cavity, and a middle cavity (Sievers, Figure 6, cavity for spring elements, Kruglov, opening/space/cavity for 30) located between heel cavity and the toe cavity located between the insole and the  outsole, and wherein the heel sole spring, toe sole spring, and the middle sole spring are configured to be removably secured within the respective heel cavity, toe cavity, and middle cavity (Sievers, Para. 55 & 58).  
Regarding Claim 16, the combination of Sievers and Kruglov disclose the first leg and the second leg extend parallel to each other (Sievers, Figures 1, 4 & 6 & Kruglov, Figures 1 & 2).  
Regarding Claim 17, the combination of Sievers and Kruglov disclose a midsole between the insole and the outsole, wherein the cavity is formed into the midsole (Sievers, Figures 1, 4 & 6 & Kruglov, Figures 1 & 2).  
Regarding Claim 21, the combination of Sievers and Kruglov disclose the sole extends from the heel end to the toe end in a longitudinal dimension defining a length of the sole (Sievers, Figure 6) and the sole extends in a lateral dimension perpendicular to the longitudinal dimension defining a width of the sole (Sievers, Figures 7 & 7A), and further comprising: a midsole (Sievers, 950) between the insole and the outsole, wherein the plurality of sole springs are located in the midsole (Sievers, Figures 6, 7 & 7A); wherein the toe sole spring extends in the longitudinal dimension from the toe end in the direction of the heel end (Sievers, Figures 6, 7 & 7A), the toe sole spring ending prior to a metatarsophalangeal (MTP) zone of the sole (MTP, see annotated Figure 6 below); and wherein the middle sole spring is positioned within the MTP zone of the sole.  
Regarding Claim 22, the combination of Sievers and Kruglov disclose the sole extends in the lateral dimension between a medial side and a lateral side (Sievers, Figures 6, 7 & 7A ) and the middle sole spring has a first length in the longitudinal dimension at the medial side of the sole (1st L, see annotated Figure 1 below) and a second length in the longitudinal dimension at the lateral side of the sole (2nd L, see annotated Figure 1 below), the first length being greater than the second length and the middle sole spring tapers (tapers, see annotated Figure 1 below)in the longitudinal dimension from the first length to the second length across medial side of the sole to a lateral side of the sole in the lateral dimension of the sole (see annotated Figure 1 below).
Regarding Claim 23, the combination of Sievers and Kruglov disclose the middle sole spring further comprises a second spring end opposite a first spring end (first and second, see annotated Figure 1 below) and the second spring end further connects the first leg to the second leg of the middle sole spring (Kruglov, Figures 1-5), wherein as the middle sole spring tapers in the longitudinal dimension across the lateral dimension (tapers, see annotated Figure 1 below), a position of the second spring end relatively moves towards the heel spring away from the toe spring (as the heel spring moves towards/away from the toe spring; the position of the second spring move relatively towards the heel spring since the heel spring moving brings the second spring towards or ways; Furthermore; under a certain degree of pressure the second spring will move).

    PNG
    media_image1.png
    470
    443
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    409
    734
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sievers (US 2012/0285040) in view of Kruglov (US 2014/0173931) in further view of Bayley (USPN 5,875,567).
Regarding Claim 7, the combination of Sievers and Kruglov do not specifically disclose a shroud extending exterior of the plurality of sole springs in the lateral direction. However, Bayley discloses a shroud (12) extending exterior of the plurality of sole springs in the lateral direction (Figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sole of Sievers by including a shroud, as taught by Bayley in order to provide a stop plate to prevent over compression.




Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts the combination of Sievers and Kruglov do not disclose “relative movement of the first legs towards/away the second legs. Kruglov does not state the support bracket is ever deformed. 
Examiner respectfully disagrees. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  Currently, it is broad what a relative movement of the first legs towards/away the second legs is meant to exactly mean. Relatively the first legs do move towards/away the second legs, depending which first legs and second legs the relative movement is occurring. What exactly is a “relative movement”?  Furthermore, in the instant example a relative movement is possible due to the mere structure of the springs. Kruglov’s spring has an opening in the middle which under a certain degree of pressure would inevitably bend since the structure itself is not entirely solid. It is suggested applicant further clarify the structure or the exact movement to distinguish over the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732